In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition involving termination of parental rights/adoption. Upon consideration of respondent’s answer and motion for leave to file an amended answer, amicus curiae Benjamin Wyrembeek’s motion for leave to file a memorandum and request for dismissal of action, and relators’ second emergency motion for *1576stay,
It is ordered by the court that respondent’s motion for leave to file an amended answer is granted, the motion of amicus curiae to file a memorandum and request for dismissal is granted, and the second emergency motion for stay is denied as moot. Accordingly, this cause is dismissed.
Brown, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cdpp, JJ., concur.